SHARPE, J.
There was a verdict in this cause finding the defendant guilty and fixing his punishment at hard labor for the county for thirty days and also assessing a fine of one dollar. The record recites a judgment by confession for the fine and costs, but there was no *74judgment of conviction pronounced upon the verdict. When there is -no judgment of conviction the confessed judgment fails, since it has no foundation to rest upon. Burke v. State, 71 Ala. 377. It is .only from a judgment of conviction that the statute gives the right of appeal in a criminal case. — Code, § 4313.
The precise question as to whether an appeal lies in a case like the present one was determined negatively in Ayers v. State, 71 Ala. 11, and again in Nichols v. State, 100 Ala. 23.
For the reasons stated the motion submitted to dismiss the appeal will be granted.
Appeal dismissed.